  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


SAMUEL ALLAN McCORMICK,    )
                           )
     Petitioner,           )
                           )       CIVIL ACTION NO.
     v.                    )         2:16cv786-MHT
                           )              (WO)
CHRISTOPHER GORDY, Warden, )
Limestone Correctional     )
Facility, et al.,          )
                           )
     Respondents.          )

                          ORDER

    This cause is now before the court on petitioner's

motion for certificate of appealability (doc. no. 112).

To obtain a certificate of appealability the prisoner

must make a "substantial showing of the denial of a

constitutional right."    28 U.S.C. § 2253(c)(2).     The

court finds that the petitioner has failed to make this

showing.

    Accordingly, it is ORDERED that petitioner's motion

for a certificate of appealability is denied.

    DONE, this the 3rd day of October, 2019.

                             /s/ Myron H. Thompson
                          UNITED STATES DISTRICT JUDGE
